DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 06/20/2022 have been entered.  The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 1-5 are withdrawn in view of the Applicant's amendments and arguments. 

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 1-5 directed to the apparatus for the membrane permeation treatment of a feed gas stream containing at least methane and carbon dioxide in the response to the Requirement for Restriction/Election dated 01/03/2022, and all apparatus claims, except cancelled claim(s), are subsequently found allowable. Therefore, the withdrawn process claims 6-11 that include all the limitations of the allowable product/apparatus clams(s) have been considered for rejoinder. The process claims 6-11 are considered allowable. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Christopher J. Cronin on July 12, 2022.  

The application has been amended as follows:
Claim 1
Line 1, “A facility for 
Lines 5-6, “a first membrane separation unit able to receive the feed A and to supply a first permeate and a first retentate;” 

Claim 6
The method for controlling the facility recited in claim 
a) measuring a pressure of the feed gas stream at the inlet of the first membrane separation unit using the at least one means for measuring a pressure, wherein the at least one means for measuring a pressure comprises at least one pressure sensor; 
b) measuring a CH4 concentration in the second retentate using the at least one means for measuring a CH4 concentration, wherein the at least one means for measuring a CH4 concentration comprises at least one CH4 analyzer; 
c) comparing the measured pressure of the feed gas stream and the measured CH4 concentration in the second retentate with associated setpoint values and determining the differences between the measured pressure of the feed gas stream and the measured CH4 concentration in the second retentate and the associated setpoint values; and
d) adjusting the third-permeate suctioning pressure of the compressor B.

Claim 7
Line 1, “The method of claim 

Claim 8
Line 1, “The method of claim 

Claim 9
Line 1, “The method of claim 

Claim 10
Line 1, “The method of claim 

Claim 11
Line 1, “The method of claim 

Reasons for Allowance 
Applicants argument that the instant invention as amended is non-obvious over cited prior art Mitariten (US 2019/0224617), because the cited prior art Mitariten does not teach or suggest the feature of the additional compressor (i.e., at least one compressor B) for adjusting the third-permeate suctioning pressure as a function of a measured pressure of the feed gas stream and of a measured methane concentration of the second retentate (see Remarks, pages 5-8, filed 05/23/2022), is considered persuasive.  It is noted that while Mitariten discloses a main compressor (10, Fig. 1) that compresses a feed gas stream and a secondary compressor (70, Fig. 1) that provides a suction pressure for a first permeate (45, Fig. 1), neither the main compressor (10, Fig. 1) nor the secondary compressor (70, Fig. 1) provides a suctioning pressure for the third permeate (80, Fig. 1), consequently, the Mitariten reference fails to teach or suggest the feature of the additional compressor (i.e., at least one compressor B) for adjusting the third-permeate suctioning pressure as a function of a measured pressure of the feed gas stream and of a measured methane concentration of the second retentate in the overall context of a facility for the membrane permeation treatment of a feed gas stream containing at least methane and carbon dioxide as recited in claimed invention. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-11.  The concept of a facility for membrane permeation treatment of a feed gas stream containing at least methane and carbon dioxide, comprising: 
a compressor A for compressing the feed gas stream; 
a first membrane separation unit able to receive the feed gas stream coming from the compressor A and to supply a first permeate and a first retentate; 
a second membrane separation unit able to receive the first retentate and to supply a second permeate and a second retentate; 
a third membrane separation unit able to receive the first permeate and to supply a third permeate and a third retentate; 
at least one means for measuring a pressure of the feed gas stream at an inlet of the first membrane separation unit; 
at least one means for measuring a CH4 concentration in the second retentate; and 
at least one compressor B for adjusting a third-permeate suctioning pressure as a function of a measured pressure of the feed gas stream and of a measured methane concentration of the second retentate, wherein each membrane separation unit comprises at least one membrane that is more permeable to carbon dioxide than to methane, is considered novel. 
The closest prior art to Mitariten (US 2019/0224617) discloses an apparatus for recovering methane from digester biogas comprising (Fig. 1; paragraphs [0097]-[0103]): (i) a compressor (10, Fig. 1) for compressing the feed gas stream, wherein the feed gas stream comprises methane and carbon dioxide (paragraph [0098]); (ii) a first membrane separation unit (35, Fig. 1) able to receive the gas stream coming from the compressor (30, Fig. 1) and to supply a first permeate (45, Fig. 1) and a first retentate (40, Fig. 1); (iii) a second membrane separation unit (50, Fig. 1) able to receive the first retentate (40, Fig. 1) and to supply a second permeate (60, Fig. 1) and a second retentate (55, Fig. 1); and (iv) a third membrane separation unit (65, Fig. 1) able to receive the first permeate (45, Fig. 1) and to supply a third permeate (80, Fig. 1) and a third retentate (75, Fig. 1).  Mitariten discloses at least one means for measuring the pressure of the feed gas stream (D) at the inlet of the first membrane separation unit (35, Fig. 1) and at least one means for measuring the CH4 concentration in the second retentate (55, Fig. 1).  But Mitariten does not disclose at least one compressor B for adjusting a third-permeate suctioning pressure as a function of a measured pressure of the feed gas stream and of a measured methane concentration of the second retentate, as recited in claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772